Citation Nr: 0929723	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-21 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  A chronic skin disorder is not currently shown.  

3.  The Veteran was exposed to noise in service.

4.  Bilateral hearing loss was not continuous after service; 
associated pathology was not identified until 2004. 

5.  The Veteran's current bilateral hearing loss is unrelated 
to service.


CONCLUSIONS OF LAW

1.  A skin disorder, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred; a 
chronic skin disorder is not shown.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

	Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  
	
	The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
	
The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I.  Skin Disorder

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (2008)(as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Veteran argues that he has a skin disorder 
that was incurred during active duty service.  However, 
having carefully reviewed the evidence of record in light of 
these contentions and the applicable law, the Board finds 
that his claim fails because a chronic skin disorder is not 
shown.

To the extent that the Veteran claims that he has a skin 
disorder that was caused by exposure to herbicides ("Agent 
Orange") in Vietnam, the Board acknowledges that the 
military records confirm that he served in the Republic of 
Vietnam from November 1967 to December 1968.  Accordingly, he 
is entitled to a regulatory presumption of herbicide 
exposure.  38 C.F.R. § 3.307(a)(6).  

However, because the evidence does not indicate that the 
Veteran has a current diagnosed skin disorder, much less one 
that is on the list of presumptive diseases associated with 
Agent Orange exposure, his claim for presumptive service 
connection on the basis of Agent Orange exposure must 
necessarily be denied.

The Board notes that the service treatment records do not 
reflect that he developed a chronic skin disorder in service.  
The Board acknowledges that, according to a July 1968 service 
treatment record, the Veteran originally sought treatment for 
a skin infection on his back, from the shoulder to the 
deltoid region, that had been present for two weeks.  Then, 
in August 1968, he again complained of a possible fungal 
infection and was diagnosed with tinea versicolor.  

However, during his August 1968 flight physical conducted 
that same month, the Veteran expressly denied having had any 
skin diseases.  Moreover, no other skin pathology was noted 
during service, and, significantly, "normal" findings of 
the skin and lymphatics were noted in the December 1968 
separation examination. 

Because there were no other medical findings during service 
or at the time of his separation examination in December 1968 
indicative of a skin disorder, the Board finds that his 
complaints of a back rash or of a fungal infection in service 
did not result in a chronic skin disability.

Further, for entitlement to compensation, the evidence must 
show the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  In the absence of an identified disease or injury, 
service connection may not be granted.  See Sanchez-Benitez 
v. West, 259 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the Veteran 
has a disease or injury of the skin.  The Board acknowledges 
skin pathology of small verrucae on the upper neck and chest 
noted in February 2006 and of a ruptured blister on the left 
foot heal in noted November 2005.  Importantly, however, 
neither of these two skin-related symptoms resulted in the 
diagnosis of a chronic skin disorder.  

Moreover, the Board notes that, with exception of the two 
incidents described above, the Veteran's skin was 
consistently noted to be without lesions, rashes, or 
diaphoresis on multiple physical examinations conducted 
throughout the time period beginning October 2004 and ending 
March 2009.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his skin disability 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

While the Veteran is competent to report symptoms as they 
come to him through his senses, a skin disorder is not the 
type of medical issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.   See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent 
evidence has been provided by the medical personnel who have 
examined him during the current appeal and by service records 
obtained and associated with the claims file.  Accordingly, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

The Veteran's claim for service connection with complaints of 
a skin disorder, without underlying pathology, must fail 
because there is no sufficient showing these symptoms derive 
from an in-service disease or injury.  Moreover, in light of 
the absence of any evidence of a current disability, service 
connection must be denied.

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for a skin disorder, the Board is unable to grant 
the benefits sought.

II.  Hearing Loss

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Specifically, during the July 2008 
RO hearing, he alleged that he developed hearing loss as a 
result of his being exposed to weapons fire and also being 
exposed to helicopter engine noise while performing 
helicopter maintenance during service.  In this regard, the 
Board acknowledges that his Form DD-214 reflects that his 
Military Occupation Specialty was listed as an Aircraft 
Electrician; in giving due consideration to the places, 
types, and circumstances of service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a) (2008).  

However, service treatment records are absent for complaints 
of or treatment for hearing loss in service.  In fact, the 
Veteran expressly denied hearing loss in flight physicals 
conducted on July 1967 and on August 1968.  Moreover, the 
Boards notes that his December 1968 service separation 
examination revealed "normal" findings of the ears and 
drums, and, in his December 1968 Report of Medical History, 
he expressly indicated that he had never experienced any 
hearing loss.  Therefore, the evidence does not support a 
finding that hearing loss was incurred in service.

In addition, the Board finds that a grant of service 
connection based upon continuity of symptoms is not 
warranted.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As noted above, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to diminished hearing after being exposed to noise in 
service.

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 
 
In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless inconsistent with the other 
evidence of record.  As stated above, although he reported 
symptoms of diminished hearing that began in service and 
continued after service, he previously reported that he had 
never had any hearing loss on his in-service flight 
examinations and upon separation from service in December 
1968.  

Moreover, the post-service medical evidence provided does not 
reflect treatment related to hearing loss more than 35 years 
following active service.  Specifically, the record shows 
that he first sought private medical treatment relating to 
hearing loss in 2004.  While not questioning the sincerity of 
his contentions, the Board finds that the Veteran's 
contemporaneous history close in time to separation from 
service to be of more probative value than his current 
recollections of in-service events many years after service 
made in conjunction with a claim for benefits.  

As such, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Instead, the Board places higher 
probative value on the multi-year gap between discharge from 
active duty service (1968) and initial reported documented 
symptomatology in 2004, more than a 35-year gap.  

As such, the evidence does not support either of the claims 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may nonetheless be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's hearing loss to active duty, despite 
his contentions to the contrary.    

To that end, the Board places significant probative value on 
a July 2007 VA examination undertaken specifically to address 
the issue on appeal.  The examiner acknowledged that the 
Veteran reported exposure to loud helicopters and gunfire in 
service.  However, in consideration of the fact there was no 
evidence of hearing loss at the time of his separation from 
service, the VA examiner opined that his "hearing loss is 
not likely caused by or a result of military noise 
exposure."    

The Board further finds that the VA examination was adequate 
for evaluation purposes.  Specifically, the examiner reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed hearing loss and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hearing loss is not the types of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss, the Board is 
unable to grant the benefits sought.



III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision on these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and the Veteran submitted private medical evidence and 
statements on his behalf.  Additionally, in July 2008 he was 
provided an opportunity to set forth his contentions during 
the hearing before a Decision Review Officer.  

Also, a specific VA medical opinion pertinent to the issue of 
service connection for hearing loss was obtained in July 
2007.  Moreover, with regard to the Veteran's claim for 
service connection for a skin disorder, the Board finds that 
a VA examination is not warranted.  

Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
claim, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a skin disorder, to include as a 
result of exposure to herbicide, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


